t c memo united_states tax_court sharon yakira petitioner v commissioner of internal revenue respondent docket no filed date steve mather for petitioner daniel m whitley for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure an addition_to_tax under sec_6651 of dollar_figure and a penalty under sec_6662 of dollar_figure with respect to petitioner's federal_income_tax all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to continued after concessions the issue for decision is whether petitioner is entitled to nonrecognition of gain from the sale of property located pincite beverly green drive beverly hills california the california residence under sec_1034 findings_of_fact the parties submitted this case fully stipulated pursuant to rule and the stipulated facts are so found the stipulation of settled issues the stipulation of facts the first supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in haifa israel at the time she filed her petition on date petitioner sold the california residence at the time of the sale the california residence was petitioner's principal_residence within the meaning of sec_1034 petitioner realized a gain on the sale of the california residence in the amount of dollar_figure continued the tax_court rules_of_practice and procedure respondent concedes that petitioner is not liable for the addition_to_tax pursuant to sec_6651 and the penalty pursuant to sec_6662 in the petition petitioner argued that respondent is barred by the expiration of the statutory period of limitations from assessing the deficiency for petitioner did not address this issue on brief therefore we find that petitioner abandoned this issue 92_tc_661 furthermore it is clear from the facts of this case that the period of limitations was open when respondent issued the statutory_notice_of_deficiency bay development ltd bay is a corporation incorporated under the laws of israel petitioner is the sole shareholder and director of bay on date bay purchased a house pincite yefe nof street haifa israel the haifa property bay paid a total of dollar_figure for the haifa property petitioner provided bay with all of the funds bay used to purchase the haifa property upon bay's purchase of the haifa property it became petitioner's principal_residence on date petitioner timely filed a form_1040 for the return petitioner attached a form_2119 sale of your home to the return on line 2a of the form_2119 in response to the question of whether petitioner had bought or built a new main home petitioner placed an x in the box under the column labeled no opinion petitioner contends that she meets the requirements of sec_1034 and is entitled to defer recognition of the gain she realized on her sale of the california residence respondent argues that petitioner failed to purchase a new residence within the replacement_period required by sec_1034 and therefore she does not qualify for nonrecognition treatment sec_1034 provides for rollover of gain on the sale of a principal_residence if property in this section called old residence used by the taxpayer as his principal_residence is sold by him and within a period beginning years before the date of such sale and ending years after such date property in this section called new residence is purchased and used by the taxpayer as his principal_residence gain if any from such sale shall be recognized only to the extent that the taxpayer's adjusted_sales_price as defined in subsection b of the old residence exceeds the taxpayer's cost of purchasing the new residence sec_1034 is strictly construed see 65_tc_378 see also lokan v commissioner tcmemo_1979_380 bazzell v commissioner tcmemo_1967_101 if a taxpayer is to receive nonrecognition treatment under sec_1034 it is essential that he or she maintain continuity of title see 602_f2d_1341 9th cir marcello v commissioner 380_f2d_499 5th cir affg on this issue and remanding on other issues tcmemo_1964_299 boesel v commissioner supra see also de ocampo v commissioner tcmemo_1997_161 allied marine sys inc v commissioner tcmemo_1997_101 affd without published opinion sub nom gibbons v commissioner 155_f3d_558 4th cir edmondson v commissioner tcmemo_1996_393 may v commissioner tcmemo_1974_54 this requirement operates to prevent taxpayers from enjoying the benefits of tax_deferral while placing themselves in a position as nontitleholders to escape future recognition see boesel v commissioner supra pincite the clear statutory language requires that a new residence be purchased and used by the taxpayer marcello v commissioner supra pincite if a third party owns the new residence the purchase requirement of sec_1034 is ordinarily not met id the reasons for having a third party purchase the new residence or the fact that the taxpayer provided the third party with the funds to purchase the new residence are simply not relevant see de ocampo v commissioner supra allied marine sys inc v commissioner supra edmondson v commissioner supra may v commissioner supra petitioner chose to form bay and have bay purchase the haifa property courts have repeatedly observed that while a taxpayer is free to organize his affairs as he chooses nevertheless once having done so he must accept the tax consequences of his choice whether contemplated or not 417_us_134 furthermore nearly months after bay purchased the haifa property petitioner on the form_2119 stated that she had not bought or built a new main home petitioner failed to obtain record title to the haifa property or any other_property that would qualify as a new residence during the replacement_period this alone prevents petitioner from deferring the gain realized on the sale of the california residence see id boesel v commissioner supra thus we sustain respondent's determination that the gain on the california residence does not qualify for nonrecognition treatment pursuant to sec_1034 to reflect the foregoing decision will be entered under rule
